United States Court of Appeals
                     For the First Circuit


No. 21-1081

                        LEONARD VISCITO,

                      Plaintiff, Appellant,

                               v.

   NATIONAL PLANNING CORPORATION, JOHN JOHNSON, MAURA COLLINS,

                     Defendants, Appellees,

                       JOHN DOE, JANE DOE,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Mark G. Mastroianni, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     Bart W. Heemskerk, with whom Heemskerk Business Litigation
PLLC was on brief, for appellant.

     Sean P. Lynch, with whom Mary Grace Patterson and Morgan,
Lewis & Bockius LLP were on brief, for appellees.


                          May 13, 2022
            THOMPSON, Circuit Judge.        Leonard Viscito, a Florida-

based financial planner with a long-standing Massachusetts-based

financial services company and office, appeals from the entry of

final judgment entered in favor of his former broker-dealer on

Viscito's wage and employment misclassification claims after the

district court ruled on the parties' cross-motions for summary

judgment.    In our de novo review, we are tasked with deciding

whether    Massachusetts'     choice-of-law   principles   lead   to   the

conclusion that the Massachusetts Wage Act, Mass. Gen. Laws ch.

149, § 148 ("MWA"), applies to the relationship between Viscito

and his former broker-dealer.       For the reasons set forth below, we

agree with the district court that the MWA does not apply to the

undisputed facts in this case and affirm.

                                BACKGROUND

            Viscito is a licensed financial advisor who has been

doing business as Viscito Financial Services ("VFS") since 1997.

He   is   registered   with   the   Financial   Institution   Regulatory

Authority ("FINRA") and the Securities and Exchange Commission

("SEC") in several states, including Massachusetts and Florida,

and has long maintained an office with staff in Springfield,

Massachusetts. In 2008, Viscito bought a home in a part of Florida

called The Villages.     He regularly worked out of his Florida home

-- meeting with clients in person or virtually, responding to

clients' questions by phone or email, placing securities' trade


                                    - 2 -
orders, and providing financial services.          His staff remained in

Massachusetts, working in the Springfield office, and Viscito

sometimes met with clients in person in this office as well.            To

work within the financial advice and securities industry, Viscito

had to be affiliated with a registered "Broker-Dealer" which is "a

brokerage firm that is subject[] to the supervision of [FINRA]."

Throughout his career, Viscito has been affiliated with several

such businesses, including one of the defendants in this case,

National Planning Corporation ("NPC").

            NPC is both an investment advising firm and a broker-

dealer, headquartered in California.         A broker-dealer "oversee[s]

the sale of securities[ and] commission-based products" whereas an

investment advisor charges fees for its advisory services.             Each

side of the business has a different regulatory structure and

agency tasked with ensuring compliance with the industry's rules;

NPC was a "dual-registrant" -- meaning it was registered with both

the SEC and FINRA.

            In November 2013, Viscito (in his personal capacity)

signed     an   Independent   Contractor's    Agreement   with   NPC   and

thereafter sold securities and investment products exclusively as

an   NPC   investment   advisor   representative    ("IAR").1     Viscito


      1This agreement was the only contract Viscito entered into
with NPC. According to NPC, all of its IARs providing services to
NPC's clients were independent contractors; none were classified
as employees.


                                  - 3 -
registered both his Massachusetts VFS office and his Florida home

as NPC branch offices, with the Florida office tagged by NPC

(according to Viscito) as an "office of convenience."2 In December

2014 Viscito personally became a Florida resident, meaning, in

addition to living at The Villages and working extensively from

his home, he obtained a Florida driver's license, registered to

vote in Florida, and registered with Florida as a dual resident

for securities licensing purposes.3     Thereafter, NPC's Tax Forms

1099-MISC for 2015, 2016, and 2017 reflected Viscito's Florida

address.     Even so, Viscito continued to employ his staff in

Massachusetts as employees of VFS and had sole authority to

determine their rate of compensation and the situs of their office

work.    In his business dealings, Viscito used VFS letterhead with

VFS contact details prominently displayed at the top and a message

at the bottom in small font that VFS services were offered through

NPC but that VFS and NPC were "separate and unrelated companies."


     2 Viscito's Florida "office of convenience" meant that he
could "meet with clients on a kind of ad hoc, as-needed basis, but
no books or records [we]re kept there."

     3 Viscito initiated these actions after Florida's Office of
Financial Regulation received his application to register in
Florida as an investment advisor associated with a firm, and its
interest in Viscito's professional activities was piqued.       The
Office of Financial Regulation found that Viscito had been
conducting investment advisory services and activities in Florida
from January 2009 through November 15, 2013, without being properly
registered in the State, which violated a Florida regulation
governing this profession. Viscito stipulated to the findings and
agreed to pay a $7,500 fine.


                                - 4 -
            At the time Viscito signed his contract with NPC, his

existing clients could join NPC as their new broker and continue

to be "serviced" by Viscito.        That is, his book of business could

and did move with him.   The bulk of Viscito's client relationships

began with individuals in Massachusetts, and he continued to meet

"at various times" (whatever that means) with some of them in

person in his Massachusetts office.            Using travel records and

credit   card   statements,   NPC    asserts    (and   Viscito    does    not

meaningfully refute4) that, while Viscito was affiliated with NPC,

he spent more time in Florida than in Massachusetts or any other

location.

            During Viscito's affiliation with NPC, Viscito met with

his clients without any NPC representatives also participating in

the meetings and he did not report to NPC the number of client

meetings he held or how he advised his clients.        NPC did not direct

or interfere with Viscito's management of his clients' accounts or

the advice Viscito provided to his clients, but, on occasion, NPC

directed Viscito via email to sell a particular mutual fund in a

client's account.5   Once a year, NPC conducted an in-person audit




     4 Viscito asserts that he was "regularly in Massachusetts for
large parts of the year" but does not provide any precise detail
or support other than this averment in his affidavit.

     5 The record does not reveal how often               or     under   what
circumstances NPC would send these directives.



                                    - 5 -
of Viscito's Massachusetts NPC branch office and sent him a punch

list of the ways in which the branch office was out of compliance

with NPC policies.   NPC conducted at least one in-person audit of

Viscito's Florida branch office, in 2015.       Based on Viscito's

client transactions, NPC paid Viscito commissions and "investment

advisory fees" that were "tied to the production generated by the

accounts that [he] managed," but not a regular salary.     Viscito

received no vacation or holiday pay from NPC.

          Viscito's affiliation with NPC came to an end in the

fall of 2017 when Viscito got an email from NPC's CEO telling him

that his registration with NPC would terminate that November and

spelling out the actions Viscito needed to take in order to

complete their separation.6   This included finding a new firm with

which to register and affiliate.7




     6 The summary judgment record does not clearly explain the
reasons for the separation, but the record does show that NPC
withdrew from FINRA and stopped doing business as a broker-dealer
and investment advising firm as well as that NPC "entered into an
asset purchase agreement with LPL" Financial (another broker-
dealer) in November 2017.
     7  Later, during NPC's general counsel's deposition, in
discussing who got which clients following separation, he
explained that NPC's IARs "own[] the[ir] book of business, . . .
they are free to go with the book, . . . there's no noncompete"
contractual provision.      And elaborating further on post-
termination operations, Viscito's office manager testified at her
deposition that VFS operations remained the same after the broker-
dealer affiliation with NPC ended.


                               - 6 -
           Nine months later in August 2018, Viscito sued NPC in a

Massachusetts     federal       district     court,    alleging     NPC     had

misclassified him as an independent contractor when he should have

been on its books as an employee in violation of the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. ("FLSA"), the Massachusetts

Independent Contractor Law, Mass. Gen. Laws ch. 149, § 148B, and

the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148.8                The

misclassification, alleged Viscito, deprived him of wages and

benefits to which he was entitled.          Viscito alleged NPC's failure

to properly classify and compensate him for his work resulted in

its unjust enrichment and constituted a breach of the implied

covenant of good faith and fair dealing.           He also included a count

for quantum meruit.      Viscito sought "[a]ll damages to which [he]

is   entitled   under   Massachusetts       and   federal   law,"   including

doubling   of   the   damages    pursuant    to   federal   law,    29   U.S.C.

§ 216(b), and treble damages pursuant to state law, Mass. Gen.

Laws ch. 149, § 150.        In July 2019, Viscito filed an amended

complaint, adding NPC's CEO and CFO as individual defendants but

not amending the allegations or claims.

           In July 2020, Viscito and the defendants filed cross-

motions for summary judgment, with Viscito seeking judgment as a




      8Viscito sought and received a right to sue letter from the
Office of the Attorney General, as required by Mass. Gen. Laws ch.
149, § 150.


                                    - 7 -
matter of law in his favor on his two Massachusetts statutory wage

claims and the defendants moving for summary judgment on all of

Viscito's claims.9            The district court concluded the defendants

were       entitled    to   judgment   as   a    matter    of       law   on    Viscito's

Massachusetts statutory wage claims because the "application of

Massachusetts['] choice-of-law principles leads . . . [to the

conclusion] that the MWA is inapplicable" to the relationship

between Viscito and NPC. In addition, the district court concluded

Viscito's other claims weren't going anywhere (the FLSA claim

because "misclassification" is not an act prohibited by this

federal law, the breach of the implied covenant of good faith and

fair dealing claim because Viscito hadn't alleged a breach of

contract or bad faith conduct on NPC's part, and the unjust

enrichment       and    quantum    meruit       claims    because         the     parties'

relationship      was       indisputably    governed      by    a    contract      --   the

Independent Contractor's Agreement -- which knocked out these

alternative theories of recovery).

               Given    this     reasoning,      the     district         court     denied

Viscito's motion, granted the defendants' motion in its entirety,

and entered final judgment in the defendants' favor.                               Viscito




       Viscito had filed a motion for partial summary judgment on
       9

these same two counts almost a year earlier, but the district court
denied it without prejudice on the basis that there were
outstanding discovery disputes between the parties and that fact
discovery was not yet completed.


                                       - 8 -
timely appealed, challenging the judgment as to the state statutory

counts only and arguing that the district court erred by concluding

the MWA doesn't apply to his employment relationship with NPC.

                         STANDARD OF REVIEW

            Choice-of-law determinations are questions of law, see

Reicher v. Berkshire Life Ins. Co. of Am., 360 F.3d 1, 4 (1st Cir.

2004); Crellin Techs., Inc. v. Equipmentlease Corp., 18 F.3d 1, 4

(1st Cir. 1994), as such they are reviewed anew, Waithaka v.

Amazon.com, Inc., 966 F.3d 10, 16 (1st Cir. 2020), (citing Robidoux

v. Muholland, 642 F.3d 20, 22 (1st Cir. 2011)), cert. denied, 141

S. Ct. 2794 (2021). "We [also] review the entry of summary judgment

de novo."   Garcia-Garcia v. Costco Wholesale Corp., 878 F.3d 411,

417 (1st Cir. 2017) (quoting Echevarría v. AstraZeneca Pharm. LP,

856 F.3d 119, 126 (1st Cir. 2017)).     "A grant of summary judgment

is appropriate when 'there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.'"

Id. (quoting Ameen v. Amphenol Printed Circuits, Inc., 777 F.3d

63, 68 (1st Cir. 2015)).    "A genuine issue of fact exists where

the evidence is such that a reasonable jury could return a verdict

for the nonmoving party."    Id. (quoting Taylor v. Am. Chemistry

Council, 576 F.3d 16, 24 (1st Cir. 2009)).    "The court must examine

'the record in the light most favorable to the nonmovant' and must

make 'all reasonable inferences in that party's favor.'"         Id.

(quoting Ameen, 777 F.3d at 68).       "Where, as here, the parties


                               - 9 -
cross-move for summary judgment, the court must [examine] each

motion 'separately, drawing inferences against each movant in

turn.'"   Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 20–

21 (1st Cir. 2018) (quoting EEOC v. Steamship Clerks Union, Loc.

1066, 48 F.3d 594, 603 n.8 (1st Cir. 1995)).            "While we resolve

all reasonable inferences in favor of the nonmoving party, we must

ignore    conclusory      allegations,     improbable   inferences,    and

unsupported speculation."      Garcia-Garcia, 878 F.3d at 417 (quoting

Taylor, 576 F.3d at 24).

                                DISCUSSION

           The issue in this appeal is, as the parties agree, a

narrow one:     whether Viscito can properly invoke Massachusetts

statutory law to govern his employment claims against NPC.             The

answer turns on the application of Massachusetts' choice-of-law

principles, which we set forth in the context of MWA claims before

turning our attention to Viscito's arguments about why he thinks

the district court got it wrong.

           "A   federal    district   court   exercising   its   diversity

jurisdiction must apply the choice-of-law rules of the state in

which it sits."    Hendricks & Assocs., Inc. v. Daewoo Corp., 923

F.2d 209, 213 n.3 (1st Cir. 1991) (citing Klaxon Co. v. Stentor

Elec. Mfg. Co., 313 U.S. 487 (1941) and Bi–Rite Enters. v. Bruce

Miner Co., 757 F.2d 440, 442 (1st Cir. 1985)).             "Massachusetts

follows 'a functional choice-of-law approach that responds to the


                                  - 10 -
interests of the parties, the States involved, and the interstate

system as a whole.'"   UBS Fin. Servs., Inc. v. Aliberti, 133 N.E.3d

277, 288 n.12 (Mass. 2019) (quoting Bushkin Assocs., Inc. v.

Raytheon Co., 473 N.E.2d 662, 668-70 (Mass. 1985)); see also Hisert

v. Haschen, 980 F.3d 6, 8 (1st Cir. 2020) (acknowledging functional

approach).   "Under the functional approach, the forum applies the

substantive law of the state which has the more significant

relationship to the transaction in litigation."      Hendricks, 923

F.2d at 213 n.3.    This approach in Massachusetts "is explicitly

guided by the Restatement (Second) of Conflict of Laws (1971)

[("Restatement")]," Aliberti, 133 N.E.3d at 288 n.12 (quoting

Clarendon Nat'l Ins. Co. v. Arbella Mut. Ins. Co., 803 N.E.2d 750,

752 (Mass. App. Ct. 2004)) (alteration in original), which provides

that "[a] court may not apply the local law of its own state to

determine a particular issue unless such application of this law

would be reasonable in the light of the relationship of the state

and of other states to the person, thing or occurrence involved,"

Restatement § 9 cmt. g.

          In their arguments to the district court, both parties

relied heavily on a Massachusetts Appeals Court case holding that

a salesman telecommuting much of the time from his residence in

Florida while working for a Massachusetts company could avail

himself of the MWA because Massachusetts had "by far the most

significant relationship" to the defendant-employer as a citizen


                               - 11 -
of    Massachusetts     and    to   the        plaintiff-salesman's          employment

relationship with the defendant.                Dow v. Casale, 989 N.E.2d 909,

914 (Mass. App. Ct. 2013).10                   The Massachusetts Appeals Court

highlighted       several     characteristics          of   the    parties     and   the

employment relationship, including:                    the defendant-employer was

headquartered in Massachusetts; all of the defendant-employer's

physical    facilities      were    in    the     Commonwealth;       the    plaintiff-

salesman     traveled       throughout          the     country      --     essentially

"untethered to any particular work place" -- but performed the

same work tasks whether he was home in Florida, traveling around

the country, or in the defendant-employer's Massachusetts office;

all    of   the   plaintiff-salesman's            work      --    regardless    of   the

geographic location of the performance -- benefited the defendant-

employer at its base in Massachusetts; the plaintiff-salesman's

business     cards     provided          the     defendant-employer's           contact

information as his contact information; his paychecks were issued

in    Massachusetts;     he    worked      from       the   Massachusetts      facility




       We note that "[w]hile decisions of a state's intermediate
       10

appellate court are not binding on a federal court sitting in
diversity, such opinions are entitled to some weight." Vt. Mut.
Ins. Co. v. Zamsky, 732 F.3d 37, 42 (1st Cir. 2013). Moreover,
"[w]e have consistently followed the decisions of state
intermediate appellate courts in the absence of convincing
evidence that the state's highest court would decide otherwise."
Torres-Ronda v. Nationwide Mut. Ins. Co., 18 F.4th 80, 84 (1st
Cir. 2021).


                                         - 12 -
several times a year; and his employment agreement stated it was

"governed by and interpreted under" Massachusetts law.         Id.

          In rendering its decision, the district court contrasted

these details with the characteristics of Viscito's and NPC's

working relationship, highlighting that NPC had a more significant

relationship with California than Massachusetts because it is

headquartered in California, had no employees in Massachusetts,

and registered in Massachusetts as a broker-dealer for regulatory

purposes only.    In addition, other than the annual in-person audit

of Viscito's Massachusetts branch office, NPC provided all of its

services to Viscito at his Florida address (e.g., tax forms,

commission statements, online trainings) and all of the income

Viscito generated for NPC benefited NPC at its home base in

California.      Moreover,   the   Independent   Contractors   Agreement

provided that it would be subject to California law.11 The district

court also pointed out that Viscito spent more than half of his

time working from Florida and that his tie to Massachusetts was

his business interest in VFS but that neither VFS nor its employees


     11 The Independent Contractors Agreement governing the
relationship between Viscito and NPC indeed included a forum
selection clause stating that the contract "shall be subject to
California law, without giving effect to its choice of law
provisions."    As the district court noted, however, the
Massachusetts Supreme Judicial Court says that a contract's
choice-of-law clause does not govern a Wage Act claim when (as
here) the choice-of-law clause doesn't explicitly refer to and
include statutory causes of action. Melia v. Zenhire, Inc., 967
N.E.2d 580, 590 (Mass. 2012).


                                   - 13 -
had a direct relationship with NPC. Ultimately, the district court

concluded that "Massachusetts had a tenuous connection to the

relationship between NPC and [Viscito, and] California and Florida

had more significant ties"; the application of Massachusetts'

choice-of-law principles meant the MWA is inapplicable.

           Viscito offers a few ideas to us about why the district

court erred in concluding the MWA is inapplicable to his employment

relationship with NPC.12      The gist of his main argument targets why

he thinks the district court's actual application of the most

significant      relationship   standard        went   awry.      According     to

Viscito,   the    district   court    "misstated       and   downplayed      facts"

demonstrating     Massachusetts      is   the    state   that    has   the    most

significant relationship to NPC and Viscito as well as to their

employment    relationship.       Continuing,      Viscito      says   the    court




     12 We quickly dispense with his first line of attack, which
we understand to be that the district court erred by applying the
most significant relationship standard at all when, according to
Viscito, the court should have only considered whether it was
"reasonable" to conclude the MWA applied because neither NPC nor
the court "identified any other state [wage] law . . . in conflict
with the law of . . . Massachusetts." However, as NPC points out,
we don't have to take up this argument because it's waived --
Viscito argued for the application of Dow's most significant
relationship standard to the district court and raises this
argument for the first time on appeal. See Hisert, 980 F.3d at 8.
We also note that Viscito argued for the application of the most
significant relationship standard when he filed his first motion
for partial summary judgment -- the one the district court denied
without prejudice due to outstanding discovery issues. In this
first motion, he did not utter a peep about the choice of law
coming down to "reasonableness" only, as he now argues on appeal.


                                     - 14 -
focused too narrowly on Viscito's physical location during the

time he worked for NPC, ignoring that he was still a citizen of

Massachusetts in 2013 when he signed the Independent Contractors

Agreement in the first place.        Further, he says the court omitted

a discussion of the fact that most of the revenue Viscito generated

for NPC was from accounts opened and maintained in Massachusetts

for Massachusetts residents with account transactions documented

in Massachusetts.      Therefore, the district court erred in relying

on Viscito's interest in VFS as the only significant relationship

point for Viscito to Massachusetts.

            For its part, NPC says the district court got it right

when   it    applied   the   Massachusetts    functional         choice-of-law

standard to the undisputed material facts and, in consequence,

concluded    Massachusetts    does   not    have    the   most    significant

relationship to Viscito's employment affiliation with NPC.                  NPC

contends Viscito has not shown why the details he wants emphasized

should be viewed as dispositive in his favor and that each of the

employment characteristics considered in Dow (the state where the

employer's    headquarters    is   located,   the    place(s)      the   worker

performed the work, the frequency of interactions between the

worker and the employer in Massachusetts, whether another state

has a significant connection to the worker and work performance,

and whether the contract between the worker and employer has a




                                   - 15 -
choice-of-law provision, see 989 N.E.2d at 914) weigh against the

application of Massachusetts law here.

            We believe NPC has the better argument.   The undisputed

summary judgment record as we have reviewed it afresh indicates

the district court was not wrong to conclude Viscito had spent

more than half of his time in Florida while he was affiliated with

NPC.13    Viscito clearly managed his relationships with his clients

more often from Florida than in person in Massachusetts. Moreover,

when Viscito was in Massachusetts, all of his contacts were with

his own company and his clients, and not (other than the single


     13In his opening brief, Viscito seems to be asserting that a
factual dispute exists about how much time he spent in Florida.
But in doing so, he leaves us emptyhanded as to what he believes
to be the legal significance of such a contention here.     Viscito
does not attempt to argue that this dispute created a genuine issue
of fact that should have precluded summary judgment. Perhaps this
is so because the record belies such an assertion.       NPC, using
Viscito's travel and business records, provided in its summary
judgment documents a detailed breakdown of when Viscito was
physically present in Massachusetts and Florida. Viscito did not
respond or attempt to controvert this evidence, and so NPC's
statement of undisputed facts about Viscito's time spent in
Massachusetts as opposed to Florida is deemed admitted.         See
Frappier v. Countrywide Home Loans, Inc., 645 F.3d 51, 56 (1st
Cir. 2011). He also did not provide any materials of his own to
support his general affidavit averment that he was "regularly in
Massachusetts for large parts of the year." This general statement
does not create a genuine dispute about the amount of time Viscito
spent in Massachusetts because NPC's evidence is not in fact
inconsistent with this statement. As this court has said before,
"[t]he summary judgment stage is the put up or shut up moment in
litigation." Garmon v. Nat'l R.R. Passenger Corp., 844 F.3d 307,
316 (1st Cir. 2016) (quoting Jakobiec v. Merrill Lynch Life Ins.
Co., 711 F.3d 217, 226 (1st Cir. 2013)). Therefore, to the extent
Viscito is arguing that the district court somehow erred in deeming
the factual record undisputed, he is mistaken.


                                - 16 -
audit every year) with any representative of NPC.                              And, contrary

to Viscito's contention that the district court leaned too heavily

on his physical location in its analysis to determine whether

Massachusetts       had       the      most    significant          relationship      to    the

affiliation      between         NPC    and    Viscito,       the    court     appropriately

considered       the      fact      that      Viscito        was    located      outside      of

Massachusetts as only one of several factors in the mix -- a mix

that    also     included        consideration          of    the        location    of    NPC's

headquarters        and     physical          facilities,          the    location    of    its

employees, the frequency with which NPC had contact with Viscito

in Massachusetts compared to Florida, the state in which NPC

benefited from Viscito's work as an IAR, and Viscito's business

interests in Massachusetts.                See Dow, 989 N.E.2d at 914-15.                  While

in Dow the Appeals Court deemed the plaintiff's mobile work around

the    country    to      have      "occurred"     in    Massachusetts           because    the

plaintiff's       work        always       benefited          the        Massachusetts-based

defendant and did not benefit any other state given the dynamics

of the working relationship, here Viscito's work, performed more

often from Florida than Massachusetts -- albeit for some customers

who    may   have      been      Massachusetts         residents          --   benefited     the

California-based NPC in California because NPC did not have any

facilities or employees in Massachusetts.

               But not so fast, says Viscito.                      Had the district court

properly applied the most significant relationship standard to the


                                              - 17 -
facts here, it would have weighed them differently and concluded

Massachusetts     has    the       most    significant          relationship    to    the

employment connection between Viscito and NPC.                            What Viscito

focused on below (and does again here) was on details of his work

with NPC such as keeping his clients' physical files at the

Massachusetts branch          office, displaying the                Massachusetts     VFS

address on all of his NPC-approved marketing materials, initially

providing services to many of his clients in Massachusetts, and

maintaining the greatest share of his assets under management with

Massachusetts resident account holders.                       The district court, says

Viscito, was also wrong because it did not give any weight to

Massachusetts     as    the    place       where    Viscito       generated    fees   and

commissions     for    NPC    as    part    of     the    "core    of   the   employment

relationship" factor.              Dow, 989 N.E.2d at 914 & n.12 (quoting

Cormier v. Pezrow New England, Inc., 771 N.E.2d 158, 163 (Mass.

2002)).    But again, he is incorrect.                 That the district court did

not explicitly identify the fees and commissions generated from

the clients and documented in files located in Massachusetts as

deserving more weight than the other undisputed details of the

working relationship was not error.                    The district court did find,

for example, that "[r]egardless of where [Viscito] worked, the

income    he   generated      benefitted         NPC     in    California,"    that   NPC

provided all of its services to Viscito from California, and that,

other than the annual audit, NPC did not require Viscito to train


                                          - 18 -
or work in Massachusetts.    Clearly the district court considered

the specific characteristics and the nature of the industry, the

revenue and income Viscito generated, and the significance of these

facts within the mix of factors for the choice-of-law analysis.

          Therefore,   for   the   reasons   discussed   herein,   we

conclude, like the district court, that Massachusetts is not the

state with the most significant connection to the employment

relationship between NPC and Viscito, and NPC is entitled to

summary judgment on Viscito's Massachusetts statutory claims.14


     14Viscito makes two other arguments in his appeal but both
are waived.    First, he says the district court should have
concluded that Massachusetts has personal jurisdiction over NPC
and that the exercise of jurisdiction over NPC based on its
presence in Massachusetts is consistent with due process. As NPC
points out, this argument is raised for the first time in this
appeal and is therefore waived for Viscito's failure to raise it
first to the district court.    See Johnson v. Johnson, 23 F.4th
136, 143 (1st Cir. 2022). Even so, Dow is clear that the choice-
of-law doctrine is a better frame of analysis than personal
jurisdiction in this precise situation, see 989 N.E.2d at 913, and
NPC has not advanced any jurisdictional challenges.

     Second, Viscito asserts that "Massachusetts has a fundamental
policy interest in enforcing the [MWA]" and neither NPC nor the
district court identified another state with a public policy
interest in NPC's relationship with Viscito.      NPC says Viscito
also waived this argument for failure to raise it below. Viscito
replies that he did assert Massachusetts' strong policy interest
in the enforcement of the MWA to the district court, and the record
shows that this argument was indeed included in his motion for
partial summary judgment.        However, other than asserting
Massachusetts' stated policy interest in enforcing the MWA,
Viscito does not develop an argument here (and did not below) about
how Massachusetts' stated policy interest can show that his
employment relationship with NPC is so significantly related to
Massachusetts that the district court was wrong to conclude
Massachusetts law is inapplicable.


                              - 19 -
                             WRAP UP

         All that's left to say is the district court's judgment

is affirmed and each party shall bear its own costs.




                             - 20 -